
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Latta submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that any comprehensive plan to reform our national energy
		  policy must promote the expanded use of renewable and alternative energy
		  sources; increase our domestic refining capacity; promote conservation and
		  increased energy efficiency; expand research and development, including
		  domestic exploration; and, enhance consumer education.
	
	
		Whereas the United States consumes roughly an average of
			 20,698,000 barrels of oil per day, with demand growing at a daily rate;
		Whereas the global average of daily oil consumption stands
			 at 85,354,000;
		Whereas the United States total annual energy consumption
			 is approximately 101.6 quadrillion BTU, with renewable sources of energy
			 accounting for less than 7 quadrillion BTU;
		Whereas by the year 2015 China and India combined will
			 consume more energy than the United States, and by the year 2020 China alone
			 will consume more energy than the United States;
		Whereas the United States has an estimated 225 year coal
			 reserve, is the most abundant and efficient domestic fuel source, and processes
			 such as gasification and liquefaction offer cleaner alternatives for utilizing
			 this resource;
		Whereas the United States has not sited, nor permitted, a
			 refinery in over thirty years, nor built a nuclear power plant in over 10
			 years; and
		Whereas such sources such as wind, solar, and biofuels
			 need and deserve our attention and the necessary resources to encourage their
			 commercial viability: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that in order to meet our Nation’s growing long-term energy
			 demands and maintain our economic viability in the world marketplace the
			 following must be addressed in any comprehensive and economically viable energy
			 bill considered by the 111th Congress:
			(1)Expanded use of
			 renewable and alternative energy sources.
			(2)Increase in our
			 domestic refining capacity.
			(3)Promote and
			 incentivize an increase in conservation and energy efficiency.
			(4)Expand and promote
			 additional research and development through new and innovative methods such as
			 public-private partnerships.
			(5)Enhancing consumer
			 awareness and education regarding methods to increase energy efficiency and
			 available alternative fuel sources to reduce our dependence on Middle Eastern
			 oil.
			
